Citation Nr: 1143995	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

 1.  Entitlement to a rating greater than 50 percent for sleep apnea.

 2.  Entitlement to service connection for sinusitis.  

 3.  Entitlement to an initial rating greater than 10 percent for mild collateral ligament laxity of the right knee ("right knee disability").  

 4.  Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD).  

 5.  Entitlement to an initial rating greater than 30 percent and a rating greater than 70 percent from May 13, 2008, forward, for posttraumatic stress disorder (PTSD).  

 6.  Entitlement to a rating greater than 10 percent for status-post inferior pubic ramus fracture.  

 7.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral foot disorder.

 8.  Entitlement to service connection for a skin disorder involving the feet, claimed as athlete's foot.

 9.  Entitlement to service connection for an orthopedic disorder involving the feet, claimed as flat feet.  

10.  Entitlement to service connection for fatigue.   

11.  Entitlement to service connection for a left second toenail condition.  

12.  Entitlement to service connection for bilateral shin disorder, claimed as shin splints.  

13.  Entitlement to service connection for a bilateral elbow disorder with radicular pain and numbness to the hands.  

14.  Entitlement to service connection for a bilateral ankle disorder.  

15.  Entitlement to service connection for a cervical spine disorder.

16.  Entitlement to service connection for a lumbar spine disorder.  

17.  Entitlement to service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to June 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A hearing before the undersigned Veterans Law Judge was held at the RO in July 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The issues of a skin disorder involving the feet, a toenail condition, a bilateral shin disorder, a bilateral elbow disorder, a bilateral ankle disorder, a cervical spine disorder, a lumbar spine disorder, and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran withdrew the appeal of the rating assigned for sleep apnea and the denial of service connection for sinusitis in July 2011.

2.  The right knee disorder does not result in limitation of flexion to at most 45 degrees, limitation of extension to at least 10 degrees, arthritis, ankylosis, genu recurvatum, impairment of the tibia and fibula, dislocation of the semilunar cartilage, or worse than slight recurrent subluxation or instability.

3.  The GERD does not result in considerable impairment of health and it is not manifested by dysphagia.

4.  Prior to March 23, 2008, the PTSD does not approximate social and occupational impairment with reduced reliability and productivity; from March 23, 2008, forward, the Veteran underwent a worsening of the PTSD symptoms but is never totally impaired.  

5.  The left hip disability is not manifested by ankylosis, limitation of abduction to 10 degrees, limitation of flexion to 30 degrees, malunion of the femur, or flail joint.  

6.  A claim of service connection for a bilateral foot disorder was denied in August 2005.  The decision was not appealed.  Evidence presented since the August 2005 decision raises a reasonable possibility of substantiating the claim of service connection.

7.  The Veteran does not have flat feet or any other orthopedic disorder involving the feet, and the history of pathology involving the feet has not been objectively verified.   

8.  The Veteran has not been diagnosed with chronic fatigue syndrome; the fatigue has been linked to other disorders; and the reported fatigue not been objectively verified.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of increased rating for sleep apnea and service connection for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an initial rating greater than 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5257 (2011).

3.  The criteria for an initial rating greater than 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.114, DC 7346 (2011).

4.  The criteria for a 70 percent rating effective March 23, 2008, for PTSD have been met, but the criteria for a rating greater than 30 percent prior to March 23, 2008, and a rating greater than 70 percent from March 23, 2008, forward, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.125, 4.126, 4.127, 4.130, Diagnostic Code 9411 (2011).

5.  The criteria for a rating greater than 10 percent for a left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a DC 5019 (2011).

6.  New and material evidence sufficient to reopen the claim for service connection for a bilateral foot disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2011).

7.  The criteria for service connection for an orthopedic disorder involving the feet have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2011).

8.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On July 14, 2011, the date of the Travel Board hearing, the Veteran submitted a statement expressing desire to withdraw her appeal of the issue of entitlement to an increased rating for sleep apnea and service connection for sinusitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish her entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the claim of increased initial ratings, in cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  In any event, prior to the initial awards of service connection, the Veteran was informed how disability ratings are assigned.  She was then notified that service connection was awarded with specific ratings assigned and informed how to appeal that decision and he did so.  She was then provided notice for the claims of increased initial ratings in February 2008, and the claims were readjudicated in an April 2009 statement of the case.  Mayfield, 444 F.3d at 1333.

With respect to the application to reopen the claim of service connection, the decision below resolves the issue of whether new and material evidence has been submitted in the Veteran's favor.  Thus, the duty to notify and assist has been met to the extent necessary to reopen the claim such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the claim of increased rating and the claims of service connection (to include the claim of service connection for an orthopedic foot disorder), the RO provided the appellant pre-adjudication notice by letter dated in April 2007.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations which are adequate for adjudicative purposes, obtained medical opinions as to the existence of an pathology involving the feet, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that the Veteran has contended that the June 2007 VA joints examination was inadequate because the examiner did not actually examiner the knee or use a goniometer to measure range of motion.  The 2007 VA examination record documents that the examiner reviewed the claims file, performed the appropriate testing, recorded the results, elicited medical histories from the Veteran with respect to each applicable condition, and provided an opinion as to the functional impact of each disability based on these results and the Veteran's history, however, and the Board notes that the range of motion findings reported in the examination record are consistent with the other range of motion findings of record; thus, the Board finds the examination was adequate for rating purposes.  The Board further acknowledges that a VA examination was not provided for the claim of service connection for fatigue.  No such development is necessary, however, because the evidence does not suggest the existence of an independent fatigue disorder; rather, the evidence indicates that the fatigue is a symptom of other disorders, to include the medications provided for other disorders.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating or a claim for an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the Board will thus consider entitlement to "staged ratings."

Right Knee Disability 

For historical purposes, it is noted that service connection was established, and a 10 percent rating assigned, effective March 30, 2007, for mild laxity of the right collateral ligament by the RO in a July 2007 decision.  The Veteran claims that a higher evaluation is warranted.  

VA treatment records reflect findings of normal gait and station.  See, e.g., May and November 2007, March 2008, January 2009.  Additionally, a January 2009 record reflects the Veteran's negative histories as to joint pain, stiffness, redness, swelling, or limited mobility and findings of no joint tenderness and full range of motion in all joints, and an April 2009 VA treatment record indicates that the Veteran had motion from -5 to 145 degrees.  

A June 2007 VA examination record reflects the Veteran's history of right knee pain, weakness, stiffness, popping, and clicking.  She reported "some" flare-ups which could occur "up to weekly depending on activity level," and which resulted in mild to moderate pain lasting from hours up to a day.  She denied use of a brace, wrap, or assistive device for the right knee.  Examination revealed normal gait and a negative McMurray's.  There was mild laxity and snapping/popping.  Testing revealed range of motion from 0 to 140 degrees without pain, to include after repetition.  X-ray images were normal.  The Veteran was assessed with right knee strain.  

A July 2008 VA examination record reflects the Veteran's history of pain, giving way, instability, stiffness, weakness, locking, effusion, and warmth.  She also reported severe weekly flare-ups and impairment of motion.  She denied episodes of dislocation or subluxation.  Examination revealed crepitation, clicks/snaps, grinding, and mild medial/lateral instability.  There was no anterior/posterior cruciate ligament instability.  The examiner described the laxity as a patellar rather than meniscus abnormality.  Testing revealed range of motion from 0 to 130 degrees with pain beginning at 130 degrees and no loss of motion after repetition.  McMurray, laxity, and Lachlan's tests were negative, and the examiner reiterated that there was no menisci abnormality.  The examiner diagnosed the Veteran with patellar tendonitis, chondromalacia, and strain of lateral collateral ligament with laxity.   

A February 2011 VA examination record reflects the Veteran's history of pain and stiffness.  She denied deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusion, or impairment of motion.  Examination revealed clicks/snaps, grinding, and subpatellar tenderness but no crepitation, instability, or meniscus abnormality.  There were bumps consistent with Osgood-Schhlatter's Disease.  Testing revealed pain-free range of motion from 0 to 140 degrees with no pain or additional limitation after repetition.  The Veteran was assessed with patellofemoral syndrome of the right knee which the examiner estimated was moderate in its severity.  The Board notes that the examination record reflects results of April 2009 X-ray imaging and magnetic resonance imaging (MRI) that the examiner attributed to the right knee.  However, review of the April 2009 records indicates that the radiographic testing was performed on the left knee; thus, the Board finds the findings are not relevant.  

The Veteran's right knee disability is rated at 10 percent under Diagnostic Code (DC) 5257 for laxity of the collateral ligament.  Under DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

After consideration of the evidence, the Board finds a rating in excess of 10 percent is not warranted under DC 5257 because the evidence does not suggest that the Veteran's right knee disability results in worse than slight recurrent subluxation or lateral instability.  In this case, although the record includes the Veteran's histories of "giving way" and findings of laxity in the collateral ligament, the evidence indicates that the laxity is mild:  VA examiners have characterized the laxity as "mild," the Veteran generally has a normal gait, the Veteran does not require an assistive device due to the right knee, and the Veteran has generally reported that the giving way is occasional rather than frequent.  Thus, the Board finds the Veteran's left knee disability does not approximate more than slight recurrent subluxation or lateral instability and a higher rating is not warranted under DC 5257.  

A separate rating is additionally not available for either limitation of extension or flexion.  See VAOPGCPREC 23-97; VAOGCPREC 9-2004.  Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  Under DC 5260, a 10 percent rating is assigned for flexion limited to 45º, a 20 percent rating is assigned for flexion limited to 30º, and a 30 percent rating is assigned for flexion limited to 15º.  DC 5261 provides a 10 percent rating for extension limited to 10º, a 20 percent rating for extension limited to 15º, a 30 percent rating for limitation to 20º, and a 40 percent rating for limitation to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2009).  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

In this case, the Veteran's range of motion is too significant to warrant a compensable rating for either limitation of extension or limitation of flexion:  the medical evidence documents that the Veteran can flex to at least 130 degrees without pain and extend to at least 0 degrees without pain; the record does not suggest that flexion has ever been limited to 45 degrees or less or that extension has ever been limited to 10 degrees or more, even after consideration of pain and functional impairment.  Thus, a separate compensable rating is not available under either DC 5260 or 5261.  

The Board has also considered whether a separate rating is warranted under an alternate diagnostic code.  Initially, the Board notes that the appellant's right knee disability is not manifested by arthritis impairment of the tibia and fibula, or genu recurvatum (X-ray images are consistently normal), and there is no evidence of dislocated semilunar cartilage.  Therefore, a separate rating is not available under DC 5003, 5258, 5262, or 5263.   

The Board has also considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the right knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that her right knee disability is primarily manifested by pain and mild laxity.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion and instability, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

GERD

For historical purposes, it is noted that service connection was established for GERD by the RO in a July 2007 decision.  Ultimately, a 10 percent rating was awarded, effective the date of the claim of service connection.  See January 2008 rating decision.  The Veteran claims that a higher evaluation is warranted.  

A June 2007 VA examination record reflects the Veteran's history of heartburn symptoms approximately every two to three days with medication.  She reported minimal nausea and vomiting but no dysphagia or epigastric pain.  She also reported that she "could experience some occasional regurgitation of liquid" which occurred a "number of times per week" with lying down.  The record notes that weight was steady at 165 pounds and that there was no evidence of anemia, malnourishment, incapacitating episodes, or impairment of occupational duties as a result of the GERD.  The examiner noted that an April 2007 barium study showed mild reflux.  

A February 2008 VA treatment record reflects the Veteran's history of increased heartburn.  She indicated that her medication did not seem to work anymore and reported that she had symptoms three to four days a week, worse towards the end of the day and at night.  The examiner changed the Veteran's medication, advised her to quit smoking, and advised her to keep the head of her bed elevated.  A March 2008 VA treatment record reflects the Veteran's history of improved heartburn.  

A July 2008 VA examination record reflects the Veteran's history of persistently severe heartburn without medication.  She indicated that even with medication, she frequently had severe heartburn.  She denied nausea, vomiting, dysphagia, or regurgitation.  She reported several episodes of esophageal distress with substernal pain each day and heartburn several times daily.  She denied melena or hematemesis.  Examination revealed that the Veteran weighed 166 pounds.  

A March 2009 VA treatment record reflects the Veteran's history of no gastrointestinal symptoms.  

A February 2011 VA examination record reflects the Veteran's history of generally controlled symptoms through medication though there were breakthrough symptoms in the afternoon.  She reported that her weight had been stable.  She denied nausea, vomiting, dysphagia, esophageal distress, regurgitation, melena, or hematemesis.  She did reported daily heartburn.  There were no signs of anemia, to include on blood testing done in January 2010, or weight change.  The examiner diagnosed the Veteran with GERD on treatment with no complication or significant effect on occupation. 

At her July 2011 hearing, the Veteran testified that she had flare-ups once a week with occasional regurgitation.  

The Veteran's GERD is rated at 10 percent under DC 7346 for the entire appellate period.  Under Diagnostic Code 7346, the criteria for a 30 percent rating, the next highest rating, are persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

After review of the evidence, the Board finds that a higher rating is not warranted under DC 7346.  Although the Veteran has reported having frequent heartburn and occasional regurgitation, at no point during the appellate period is she shown to have persistently recurrent dysphagia.  Furthermore, the evidence, which includes the Veteran's histories of stable condition and evidence of stable weight, does not suggest that the Veteran's GERD has resulted in considerable impairment of health.  Thus, the claim for an increased initial rating is denied.  

PTSD 

For historical purposes, it is noted that service connection was established for PTSD by the RO in a July 2007 decision.  Ultimately, the Veteran was awarded a 30 percent rating, effective the date of the claim of service connection, and a 70 percent rating, effective May 13, 2008.  See January 2008 and April 2009 rating decisions.  The Veteran claims that a higher evaluation is warranted.  

The Veteran's psychiatric disability is rated under the rating formula for mental disorders.  Under this formula, a 30 percent rating is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The evidence documents the Veteran's endorsement of symptoms including depression, irritability, anxiety, paranoia, avoidance, detachment, nightmares, withdrawal, social isolation, lack of energy and interest, and sleep impairment.  She has had maintained relationships with significant others (two separate significant others), her family and a few friends throughout the appellate period, worked until December 2009, and subsequently pursued a higher education full-time.  

VA treatment records dating prior to May 18, 2008, reflect findings that the Veteran was oriented to time, place, and person with normal speech, thought process, and thought content; intact memory, concentration and attention; good insight and judgment; and fair grooming/hygiene.  Affect is restricted but never flattened.  The Veteran consistently denies suicidal or homicidal ideation.  VA medical records also reflect the assignment of global assessment of functioning (GAF) scores of 60 (April 2007), 65 (April 2007) and 55 (July 2007).  See also August 2007 Naseem statement.  

A June 2007 VA examination record reflects that the Veteran was neatly groomed and oriented to person, time, and place.  Affect was moderately restricted, mood was anxious and depressed; thought process and content were unremarkable; memory was normal; and the Veteran was able to maintain minimal personal hygiene.  There were no delusions, hallucinations, or inappropriate behavior, and the Veteran understood the outcome of her behavior and understood that she had a problem.  There was obsessive/ritualistic behavior, but no panic attacks, suicidal or homicidal thoughts, or impairment of impulse control.  The examiner diagnosed the Veteran with PTSD with depression, which was mild-moderate.  The examiner assigned GAF score of 65 and noted that the Veteran reported occupational impairment due to decreased concentration.  The examiner determined that the Veteran exhibited mild PTSD and depressive symptoms that would equate with a mild decrease in work efficiency only during periods of significant stress.  

At a March 2008 personal hearing, the Veteran testified that she had symptoms including obsessive compulsive behavior, daily depression with bouts of panic, suicidal ideation (explaining that she once held a knife to her wrist), impaired impulse control (explaining that she threw keys at her boyfriend when angry with him and threw an end table when angry), and lax hygiene.  

A May 2008 VA treatment record reflects the Veteran's history of ongoing episodes of anxiety that had increased in severity in the recent past.  She reported that she had been more irritable and easily frustrated and had episodic panic attacks which were "extremely difficult to tolerate."  She also reported that that she had been neglecting herself when not working and that she had had fleeting thoughts of suicide without intent or plan.  Examination revealed fair grooming and hygiene, appropriate affect, relevant and spontaneous speech, logical and goal-directed thought processes, relevant thought content, and good insight.  

A July 2008 VA examination record reflects the Veteran's history of frequent panic attacks, depression, isolation, and irritability.  The Veteran reported indicated that approximately one month earlier, she had held a knife to her wrist but was "too chicken" to do anything.  She also reported that she often went several days without showering or taking care of herself when she was not working.  She reported that she and her boyfriend broke up but continued to live together.  Examination revealed that the Veteran's hair was slightly disheveled.  Affect was restricted, and there was psychomotor retardation.  Speech was slightly latent but clear.  Thought processes were somewhat slow and tended to be concrete and rigid.  She had schematic ruminations about her medical problems and daily suicidal ideation without active intent.  She reported a history of self-cutting with a nail file which she had not engaged in for several months.  She had no homicidal ideation and denied any perceptual distortion other than contextual paranoia while working nights at Kinkos.  She was alert and oriented in all dimensions, and memory, attention, and concentration were intact.  Abstraction was somewhat concrete but well-integrated, and judgment and insight were fair.  The examiner determined that the Veteran was not an imminent danger to herself or others and assigned GAF score of 58.  The examiner added that the Veteran had some significant neurovegetative signs and symptoms and that he believed her current symptomatology was somewhat worse.  

Subsequent VA treatment records reflect continued histories of panic attacks, and impaired memory and concentration.  She also reported a history of self-cutting without intent or desire to kill or do permanent harm, though the records indicate that this behavior is due to her borderline personality disorder and not her psychiatric disorder.  See, e.g., May 2009 VA treatment record.  She generally denied current thoughts of harming herself or others though she reported it "at times" in May 2009 and "daily" in September, November, and December 2009.  She also generally denied delusion and hallucination, though from April 2009, forward, she reported occasional auditory hallucinations.  The records also reflect findings of intact memory, concentration, attention span, hygiene, insight, base of knowledge,  judgment, and ability to care for self; orientation to time, place, and person; goal-directed thought process; and normal language and appearance, and they indicate that the Veteran worked full-time until December 2009 when she quit due to unhappiness with her job and returned to school full-time to pursue a different profession.  Additionally, a March 2009 VA treatment record reflects a GAF score of 55.  

A February 2011 VA examination record reflects the Veteran's history of symptoms including suicidal ideation, low energy, decreased concentration and memory, and decreased interest.  She reported that she had one close friend and indicated that she had been in a romantic relationship for six months.  She indicated that she quit her job in 2009 due to problems with mood and interaction with coworkers and subsequently returned to school full-time.  The examiner noted that the Veteran was casually dressed with normal thought processes and full orientation.  There was no evidence of hallucination or delusion.  She reported difficulty with activities of daily living such as showering or brushing her teeth when depressed.  Short-term memory and concentration were below average.  Affect was appropriate but constricted.  She reported suicidal ideation without plan or intent.  The examiner stated that, although the Veteran was not able to continue to work in her last occupation, based on the Veteran's return for additional education and pursuit of a different career, it appeared that the Veteran was not unable to do any kind of work for the long-term future.  The examiner assigned a GAF score of 40.  

As noted above, the Veteran's PTSD has an initial rating of 30 percent and a rating of 70 percent from May 13, 2008, forward.  After review of the evidence, the Board finds the 70 percent rating should be effective March 27, 2008, the date of the local hearing, which is the first evidence suggestive of a worsening of the Veteran's symptoms.  

The Board finds a rating in excess of 30 percent is not warranted prior to March 27, 2008, however.  Initially, the Board notes that the evidence dating during this period reflects assessments of "mild" PTSD and the assignment of GAF scores ranging from 55, which corresponds to moderate symptoms or difficulty in functioning, to 65, which corresponds to some mild symptoms or some difficulty in functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  In any event, the Board notes that GAF scores and examiners' assessments of the severity of the condition, must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 30 percent.  The evidence indicates no findings or histories of weekly panic attacks and no findings of histories of inappropriate behavior, homicidal ideation, difficulty in understanding complex commands, impaired speech, impaired thought processes, impaired judgment, delusions, impaired memory, suicidal ideation, or impaired abstract thinking, and the medical records consistently reveal findings that the Veteran was alert and oriented with restricted but non-flat affect.  Moreover, the Board finds the evidence does not suggest that the Veteran has reduced reliability or productivity as a result of her symptoms during this period.  The Board acknowledges that the Veteran testified at the March 2008 hearing that she had always had symptoms including suicidal ideation, impaired impulse control, and lax hygiene.  This history is contradicted by the histories and findings dating during this period, however, and the Board finds the histories and findings reflected in the treatment and examination records are more credible, and thus more probative, than the history in March 2008, particularly in light of the Veteran's histories in May 2008 of a recent worsening of symptoms.  The Board further acknowledges that the Veteran also has disturbances of motivation and mood and impaired social and occupational functioning.  The Veteran is able to work full-time, maintain relationships with friends, family, and a boyfriend, and independently care for herself, however, and after consideration of all the evidence, the Board finds that the Veteran's psychiatric disability most nearly approximates the disability picture contemplated by the 30 percent rating.  Thus, the claim for a higher rating is denied for this period.  

The Board further finds that a total rating is not warranted at any point from March 23, 2008, forward.  The records contain no findings of total impairment, the assigned GAF scores indicate findings of less than total impairment, and the reported symptoms do not approximate the disability picture created by the 100 percent rating.  See Carpenter (Eugene) v. Brown, 8 Vet. App. 240 (1995).  There is no evidence of impairment in thought process or communication, gross impairment of memory, generally inappropriate behavior,  delusion, total isolation, inability to perform activities of daily living, diminished orientation, memory impairment, or loss of contact with reality, and the Veteran was able to work full-time and go to school full-time without missing work/classes.  Additionally, although the Veteran has reported suicidal thoughts, these thoughts have generally been without intent or plan and the records do not suggest the existence of persistent risk of harm to self or others, and although the Veteran has reported diminished interest in maintaining good hygiene, there is no evidence of inability to maintain hygiene or otherwise independently perform acts of self-care and the fact that the Veteran is generally noted to be well-groomed indicates that while she may occasionally lack motivation, she is not unable to maintain basic hygiene.  Furthermore, although the evidence suggests social impairment, the Veteran has been able to maintain relationships with her family and a boyfriend.  In this case, after review of the evidence, the Board finds the Veteran's disability picture does not suggest total impairment.  Thus, a total schedular rating is denied.

Left Hip Disability

For historical purposes, it is noted that service connection was established, and a noncompensable rating assigned, for status-post left inferior pubic ramus fracture by the RO in an August 2005 decision.  In March 2007, the Veteran filed a claim for increased rating, reporting loss of range of motion and pain.  In a July 2007 rating decision, the rating was increased to 10 percent effective the date of the March 2007 claim.  The Veteran contends that a higher rating is warranted.  

VA treatment records reflect findings of normal gait and station.  See, e.g., May and November 2007, March 2008, January 2009.  January 2009 records reflect the Veteran's history of chronic left hip/groin pain and findings of inability to fully extend the left hip and normal range of motion of all joints.  

A June 2007 VA examination record reflects the Veteran's history of left hip pain, stiffness, and catching.  She also reported mild to moderate flare-ups which lasted up to hours and which could occur up to weekly depending on activity level and weather.  Examination revealed normal gait.  Range of motion testing revealed flexion to 110 with tenderness beginning at 90, extension to 30 with tenderness beginning at 30, abduction to 40 with tenderness beginning at 30, adduction to 25 with tenderness beginning at 20, external rotation to 60 with tenderness beginning at 45, and internal rotation to 40 with tenderness beginning at 40.  The Veteran was able to cross the left leg over the right leg and to toe out beyond 15 degrees.  There was mild increase in pain after repetition without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion.  X-ray images were normal.  

A February 2011 VA examination record reflects the Veteran's history of left hip pain, stiffness, decreased speed of motion, and weekly flare-ups.  She denied deformity, giving way, instability, weakness, incoordination, dislocation/ subluxation, locking, or effusion.  Examination revealed tenderness and weakness of the left hip.  Testing revealed flexion to 120 degrees, extension to 30 degrees, and abduction to 45 degrees.  The Veteran was able to cross her left leg over the right and to toe out greater than 15 degrees.  There was no objective evidence of pain on motion and no additional limitation after repetition.  The examiner opined that the left hip disorder was stable and mild in severity.  

The Veteran's left hip disability is rated at 10 percent for painful range of motion that is otherwise noncompensable.  The rating criteria provide a higher rating for flail joint of the hip (DC 5254), malunion of the femur with moderate hip disability (DC 5255), limitation of abduction with motion lost beyond 10 degrees (DC 5253), flexion limited to 30 degrees (DC 5252); and ankylosis (DC 5250).  

Based on a review of the record, the Board finds that a schedular rating in excess of 10 percent is not warranted for the Veteran's left hip disability at any time during the appellate period.  The medical evidence contains no findings of ankylosis, and, although the records indicate that the Veteran has pain and flare-ups resulting in functional impairment, her ranges of abduction and flexion are consistently too significant to approximate ankylosis, limitation of abduction to 10 degrees, or limitation of flexion to 30 degrees, even after consideration of pain and functional impairment.  Additionally, the evidence contains no findings indicative of malunion of the femur or flail joint.   

The Board has considered whether extraschedular consideration is warranted based on the history of functional, including occupational, impairment secondary to her left hip disability.  The discussion above reflects that the symptoms of the Veteran's left hip disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that it is primarily manifested by pain, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The Board finds the effects of the Veteran's left hip disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

New and Material Evidence

Service connection was previously denied for a bilateral foot disorder in an August 2005 decision.  The August 2005 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because the probative evidence did not suggest that a chronic foot disorder onset in service or was causally related to service.  Evidence considered at the time of this decision included service medical evidence, post-service VA medical records, a May 2005 VA examination report which documents normal clinical findings and X-ray images of the feet, and statements from the Veteran.  

Evidence received in conjunction with the application to reopen includes a statement from the Veteran's friend in which he reports that the Veteran had had athlete's foot several times since he began dating her in spring 2005.  See October 2007 statement.  This statement is competent evidence suggestive of a foot disorder, namely a skin disorder involving the feet, and the Board finds this evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a foot disability; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  

Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the veteran notice as to the requirements for service connection; the July 2007 rating decision, January 2008 statement of the case, and supplemental statements of the case considered the claim on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.  

In this case, the Board finds the matter of the bilateral foot disorder should be bifurcated into a claim of service connection for a skin disorder involving the feet and an orthopedic disorder involving the feet.  As will be discussed in the Remand portion of this decision, further development is required pertaining to the skin disorder prior to the Board's adjudication of the merits of the Veteran's appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  

The Veteran's DD-214 indicates she is a Persian Gulf veteran.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications  of a qualifying chronic disability which cannot be attributed to any known clinical diagnosis but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317.  

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.   A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Orthopedic Foot Disorder 

A July 2001 service medical record reflects the Veteran's history of pain in the groin and feet.  Subsequent records dating in July 2001 only reflect histories and findings related to the stress fracture of the left inferior pubic ramus, and the March 2005 examination record reflects a negative history as to foot trouble and clinical findings of normal feet, normal arch, and asymptomatic feet.  

A May 2005 VA examination record reflects the Veteran's history of pain, swelling, and fatigue in the feet without functional, to include occupational, impairment.  After examination and review of X-ray images, the examiner determined that there was no pathology in the feet.  

VA treatment records reflect no complaints or abnormal findings related to the feet.

After review of the evidence, the Board finds service connection is not warranted on a direct basis because there is no probative evidence of a current disability.  In this case, the medical evidence reflects no findings suggestive of an orthopedic foot disorder during any part of the appellate period, and the Veteran has not reported that such a diagnosis has been rendered.  The Board acknowledges that the Veteran has reported that her arches are "not as high" as they once were.  See March 2008 hearing transcript.  She has not alleged that her arches are absent, however, and based on the finding of normal arches in March and May 2005 and the absence of a diagnosis of flat feet or medical findings suggestive thereof, the Board finds the Veteran does not have flat feet per se.  

Furthermore, presumptive service connection is not warranted under 38 C.F.R. § 3.317.  Review of the record indicates that the only evidence of a bilateral foot disorder is the Veteran's own histories; there is no in-service or post-service medical evidence documenting any abnormality of the feet.  38 C.F.R. § 3.317 makes clear that there must be some objective evidence perceptible to an examining physician or capable of independent verification.  As discussed above, the evidence does not include any objective evidence of an orthopedic foot disorder; thus, presumptive service connection is not warranted under 38 C.F.R. § 3.317.  In sum, based on the absence of a currently diagnosed "disability", service connection must be denied.  

CFS

Service treatment and examination records reflect no histories or findings suggestive of chronic fatigue.  

The post-service treatment records do reflect histories of sleep disturbance and fatigue, but the records indicate that the histories are linked to poor sleep hygiene, prescribed medications, and the Veteran's sleep apnea and post-traumatic stress disorder (PTSD); the record includes no diagnosis of CFS or any other fatigue disorder.  

After review of the record, the Board finds that service connection is not warranted for fatigue.  Initially the Board notes that service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317:  the record does not reflect any diagnosis of chronic fatigue syndrome or findings or histories suggestive of chronic fatigue syndrome, and it includes no objective evidence of fatigue perceptible to an examining physician or capable of independent verification.  

Service connection is also not warranted on a direct basis.  Although the evidence reflects the Veteran's competent history of fatigue since service, direct service connection will not be granted for increased fatigue alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, the evidence does not establish that the Veteran has an identifiable underlying condition, and the Board notes that the evidence suggests that the fatigue is secondary to the medications prescribed, poor sleep hygiene, and the sleep apnea and PTSD rather than any independent disability.  Thus, the claim of service connection for fatigue must be denied.  


ORDER

The appeal of the issues of increased rating for sleep apnea and service connection for sinusitis are dismissed.  

An initial rating greater than 10 percent for a right knee disability is denied.  

An initial rating greater than 10 percent for GERD is denied.  

A 70 percent rating for PTSD is granted effective March 23, 2008; a rating greater than 30 percent prior to March 23, 2008, is denied and a rating greater than 70 percent from March 23, 2008, forward, is denied.  

A rating greater than 10 percent for a left hip disability is denied.  

New and material evidence has been presented to reopen a claim for service connection for a foot disorder.  The claim of service connection is reopened; to that extent only, the appeal is granted.  

Service connection for an orthopedic disorder involving the feet is denied.

Service connection for fatigue is denied.  


REMAND

Further development is needed on the claim of service connection for a skin condition affecting the feet. Specifically, based on the histories of recurrent athlete's foot during and since service, a VA examination is needed to determine if the Veteran has a current skin disorder and, if so, whether it is related to service or a service-connected disability.  See 38 U.S.C.A. § 5103A(d).  Furthermore, because this examination is likely to provide relevant information pertaining to the claim of service connection for a toenail condition, the Board finds that claim must also be remanded.  

Further development is needed on the claim of service connection for a bilateral shin disorder.  Specifically, based on the Veteran's history of bilateral shin pain during and since service, a VA examination is needed to determine if the Veteran has a current shin disorder and, if so, whether it is related to service or a service-connected disability.  See 38 U.S.C.A. § 5103A(d).  

Further development is needed on the claim of service connection for a bilateral elbow disorder.  Specifically, based on the Veteran's history of bilateral elbow pain and symptoms during and since service, a VA examination is needed to determine if the Veteran has a current disorder and, if so, whether it is related to service.  See 38 U.S.C.A. § 5103A(d).  

Further development is needed on the claims of service connection for a bilateral ankle disorder, a cervical spine disorder, and a lumbar spine disorder.  Specifically, new examinations with opinions are needed.  The Board acknowledges that the record includes opinions from a VA examiner.  The examiner did not address whether the conditions onset in service or are causally related to service, however; he only addressed whether the conditions were secondary to service-connected disabilities.  Based on the Veteran's histories of in-service onsets of the disorders, additional opinions are needed.  

Finally, further development is needed on the claim of service connection for IBS.  Specifically, based on the in-service histories of diarrhea during deployment, the post-service histories of symptoms during and since service, and the evidence of service within the Persian Gulf, a VA examination is needed to determine if the Veteran has a current disorder.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records.  Ask the Veteran about the existence of relevant non-VA treatment records.  Request all reported records.  

2.  Schedule the Veteran for an examination to determine the nature and likely etiology of the reported athlete's foot and toenail disorder.  The examiner should review the claims file.   

   a) The examiner should state whether the Veteran has a chronic skin condition affecting the feet.  For any diagnosed disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder onset in service or is causally related to service.  An explanation should be provided for any opinion expressed.   

   b) The examiner should state whether the Veteran has a chronic disorder affecting the left second toenail.   For any diagnosed disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder onset in service or is causally related to service.  An explanation should be provided for any opinion expressed.   

3.  Schedule the Veteran for an examination(s) to determine the nature and likely etiology of the reported bilateral shin, bilateral elbow, bilateral ankle, cervical spine, and lumbar spine disorders.  The examiner should review the claims file.   

   a) For any diagnosed chronic shin disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that it onset in service, is causally related to service, or was caused or aggravated by a service-connected disability.  An explanation should be provided for any opinion expressed.   
   
   b)  For any diagnosed chronic elbow disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that it onset in service, is causally related to service, or was caused or aggravated by a service-connected disability.  An explanation should be provided for any opinion expressed.   

   c) For any diagnosed chronic ankle disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that it onset in service, is causally related to service, or was caused or aggravated by a service-connected disability.  An explanation should be provided for any opinion expressed.   

   d) For any diagnosed chronic cervical spine disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that it onset in service, is causally related to service, or was caused or aggravated by a service-connected disability.  An explanation should be provided for any opinion expressed, preferably with discussion of the history of neck pain in February 2005.  

   e) For any diagnosed lumbar spine disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that it onset in service, is causally related to service, or was caused or aggravated by a service-connected disability.  An explanation should be provided for any opinion expressed, preferably with discussion of the histories of back pain during deployment in January 2004, the history of back pain in March 2004, and the negative history as to recurrent back pain or any back problem in March 2005.     

4.  Schedule the Veteran for an examination to determine the nature and likely etiology of the reported IBS.  The examiner should review the claims file.   The examiner should state whether the Veteran has IBS.  If the examiner finds that the Veteran does not have IBS, the examiner should specifically indicate whether or not the reported digestive symptoms are attributable to a diagnosed disability or are attributable to an undiagnosed illness. If any symptom is attributed to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder was incurred during service or is otherwise related to service. The examiner should explain the rationale for all opinions given. 

5.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


